                 Case 2:21-cv-00270-BJR Document 11 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PARLER LLC,                                      CASE NO. C21-270 MJP

11                                 Plaintiff,                MINUTE ORDER TRANSFERRING
                                                             CASE
12                   v.

13          AMAZON WEB SERVICES INC,
            AMAZON.COM INC,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The above-entitled case is hereby transferred to the Honorable Barbara J. Rothstein,
19
     United States District Judge. The caption for this case shall hereinafter be C21-270 BJR. All
20
     scheduled dates will remain as set unless the parties are notified otherwise by Judge Barbara J.
21
     Rothstein.
22
            \\
23
            \\
24


     MINUTE ORDER TRANSFERRING CASE - 1
             Case 2:21-cv-00270-BJR Document 11 Filed 03/05/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed March 5, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/ Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER TRANSFERRING CASE - 2
